DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/12/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of cannabidiol as specific cannabinoid; sugar alcohol as specific filler and palm oil as specific oil. Claims 1-6, 10-15, 17-18 and 20 read on the elected species and are under examination; claim 16 does not read on the elected species and is withdrawn from consideration.

Claims 1-6, 10-18 and 20-26 are pending; claims 1-6, 10-15, 17-18 and 20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swartout (US20200022945) in view of Cantrell et al. (US20120037175).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Swartout teaches rapidly dissolving oral compositions comprising an effective amount of a cannabinoid and a pharmaceutically acceptable excipient or mixtures
of excipients and methods of preparing such rapidly dissolving oral composition (abstract). In other embodiments of the disclosure, the cannabinoid is a cannabidiol or tetrahydrocannabinol isolate. In some embodiments, the cannabinoid is a mixture
of one or more cannabinoid compounds (e.g., a mixture of THC and CBD). In some embodiments, the composition further comprises a taste enhancing agent and a lubricant. In other embodiments, the composition comprises an excipient that
is one or more sugar alcohols. In some embodiments, the composition dissolves
in the oral cavity in about 60 seconds) (page 1, [0010-0015). In other embodiments, the composition further comprises a terpene (page 2, [0016]). It will be appreciated that in this example, the rapidly dissolving oral tablet contains about 4.6% (w/w) of
cannabinoid. Examples of terpenes include, but are not limited to, 8-dihydroionone,
acetanisole, acetic acid, acetyl cedrene, anethole, pinene (a-pinene, β-pinene), limonene, y-linolenic acid, linalool, longifolene, a-longipinene, lycopene (page 4-5, [0048-0050]). Lubricants includes hydrogenated vegetable oil (page 5, [0059]). In some embodiments, the excipient or mixture of excipients comprises one or more sugar alcohols ( e.g., mannitol, sorbitol, xylitol, lactitol, or maltitol) as binder or filler (page 6, [0060-0064]). A rapidly dissolving tablet according to the disclosure and referred to herein as Formulation A was produced as follows. A mixture of 600 grams of co-processed carbohydrate system consisting of mannitol and sorbitol in a 2: 1
ratio (SPI Pharma Inc., New Castle, Del.) and 300 grams of cannabidiol isolate (Cameo LLC, Hanover Mich.) were blended in a LFA Tablet Mixer for 20 minutes. Formulation
A (900 grams) the blend was then discharged and tableted using standard tableting procedures. In one working example, sweetener (sucralose at 0.5%) is included (page 6, [0069, 0073]). 


	Cantrell et al. teaches A meltable Smokeless tobacco composition configured for insertion into the mouth of a user is provided. The smokeless tobacco composition includes a particulate tobacco material and a lipid having a melting point of about 36°C. to about 45°C. An associated process is also provided. The process includes melting a lipid having a melting point of about 36°C to about 45°C to form a molten lipid composition, mixing a particulate tobacco material with the molten lipid composition to form a molten Smokeless tobacco composition slurry, and cooling the molten Smokeless tobacco composition slurry to form a solidified Smokeless tobacco composition (abstract). The Smokeless tobacco composition generally includes a particulate tobacco material and a lipid. Such a composition may be used to provide a meltable Smokeless tobacco product for oral use. As used herein, "melt,” “melting,” and “meltable” refer to the ability of the Smokeless tobacco product to change from a solid State to a liquid state. That is, melting occurs when a Substance (e.g., the Smokeless tobacco product) changes from Solid to liquid, usually by the application of heat. The application of heat in regard to the Smokeless tobacco product of the present invention is provided by the internal temperature of a user's mouth. Thus, the term “meltable” refers to a product that is capable of liquefying in the mouth of the user as the product changes phase from Solid to liquid, and is intended to distinguish products that merely disintegrate in the oral cavity through loss of cohesiveness within the product or products that merely dissolve in the oral cavity as aqueous-soluble components of the product interact with moisture. In this regard, the melting characteristics of the
Smokeless tobacco composition embodiments described herein may generally be attributed to a lipid component, Such as, for example, a fat, oil, or wax substance (or combination thereof), forming a portion of the Smokeless tobacco composition.  Exemplary fats that can be used include palm oil, palm kernel oil, soybean oil, cottonseed oil, and mixtures thereof. The melting point of the lipid component may be
chosen so that the resulting Smokeless tobacco product composition has a melting point in an appropriate range to provide the desired melting characteristics when the Smokeless tobacco product is placed in the oral cavity of the user. Typically, the melting point of the lipid component will be about 29°C. to about 49°C., often about 36°C. to about 45° C., and most often about 38°C. to about 41°C. Exemplary lipid weight ranges include about 10 to about 60 dry weight percent, more typically about 20 to about 40 dry
weight percent (page 2, [0011—0014 & 0016]). The composition comprises filler such as sugar alcohol including isomalt, mannitol, xylitol; binder such as lecithin at 0.4% -0.45% (page 4, [0029]; page 7, [0069]; page 8, [0081]); flavorant from 0.5 to 5%, filler at 20-60%; salt (NaCl) for sensory attributes at less than 1%. Representative smokeless tobacco compositions may incorporate about 25 to about 45 percent tobacco, about 10 to about 50 percent lipid component, about 0 to about 1 percent artificial sweetener, about 20 to about 40 percent filler, a flavorant in an amount of up to about 10 percent, and salt in an amount up to about 5 percent, based on the total dry weight of the Smokeless tobacco composition. The particular percentages and choice of ingredients will vary depending upon the desired flavor, texture, and other characteristics (page 5, [0032-0037]). The composition is made by mixed by blender or mixer, and the overall mixture is relative uniform in nature (page 5, [0038]; page 6, [0046, 0050).   

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Swartout is that xxx  do not expressly teach palm oil, isomalt, lecithin, salt, flavorant and their amount This deficiency in Swartout is cured by the teachings of Cantrell et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swartout, as suggested by Cantrell et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include lipid palm oil at 38-58% because include lipid palm oil at 38-58% is suitable ingredient for meltable composition (quick dissolving composition). MPEP 2144.07. Under guidance from Cantrell et al. teaching lipid palm oil at about 10 to about 50% providing composition a melting point in an appropriate range for the desired melting characteristics when the product is placed in the oral cavity of the user, since it is advantage to have such desired melting characteristics, it is obvious to include lipid palm oil at 38-58% and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include sugar alcohol isomalt at 38-58% because isomalt is a suitable sugar alcohol filler for meltable composition (quick dissolving composition). MPEP 2144.07. Under guidance from Swartout teaching filler sugar alcohol encompassing isomalt; Cantrell et al. teaching 20-60% of isomalt; it is obvious for one of ordinary skill in the art to include sugar alcohol isomalt at 38-58% and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include salt at 0.5 to 1.5%; flavorant at 0.5 to 1.5% and lecithin at about 0.5 to about 1.5% because they are suitable ingredients in meltable composition (quick dissolving composition). MPEP 2144.07. Under guidance from Cantrell et al. teaching flavorant from 0.5 to 5%,  salt (NaCl) for sensory attributes at less than 1% and lecithin 0.4-0.46%; it is obvious for one of ordinary skill in the art to include salt at 0.5 to 1.5%; flavorant at 0.5 to 1.5% and lecithin at about 0.5 to about 1.5% and produce instant claimed invention with reasonable expectation of success.
Regarding the amount of lecithin at about 0.5% to about 1.5%, the term “about 0.5% to about 1.5%” can be broadly interpreted as to fall with “0.4-0.46%", because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 14 solely to between 0.5% and 1.5%. Accordingly, the range recited by claim 14 is interpreted broadly. Thus, prior art range 0.4-0.46% reasonably overlaps the claimed "about 0.5 to about 1.5%”.
Regarding claims 1-6, Swartout teaches rapidly dissolving oral compositions comprising cannabidiol (4.6%) and terpene (such a linalool),
Regarding homogenous in claim 1, both Swartout and Cantrell et al. teach the composition made by blend and mix for a uniform mixture, the composition is considered as homogenous in the absence of evidence to the contrary.
Regarding MP about 36ºC to about 45ºC in claim 1, palm oil has MP about 35ºC. the term “about 36ºC to about 45ºC” can be broadly interpreted as to encompassing about 35ºC, because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 1 solely to between 36ºC to 45ºC. Accordingly, the range recited by claim 1 is interpreted broadly. Thus, prior art range 35ºC reasonably being encompassed by the claimed " about 36ºC to about 45ºC”.
Regarding claim 17, Swartout teaches sweetener 0.5%.
Regarding claims 1 and 18, no nicotine or tobacco is required or present in the composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-6, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US20120037175) in view of Swartout (US20200022945).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cantrell et al. and Swartout teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Cantrell et al.  is that Cantrell et al.  do not expressly teach cannabidiol and terpene (linalool). This deficiency in Cantrell et al. is cured by the teachings of Swartout.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cantrell et al., as suggested by Swartout.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace cannabidiol and terpene for tobacco material as active agent because cannabidiol and terpene are suitable active agents for meltable composition (quick dissolving composition) as suggested by Swartout and this is simple substitution of one known active agent for another in meltable composition.  MPEP 2144.03, its prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Since Cantrell et al. teaches a meltable tobacco composition comprising lipid for desired melting characteristics, it is obvious for one of ordinary skill in the art to replace cannabidiol and terpene for tobacco material as active agent in meltable composition and produce instant claimed invention with reasonable expectation of success.
Thus, prior arts combination teaches a meltable composition comprising cannabidiol 4.6%, terpene (linalool), palm oil 10-60%, isomalt 20-60%, salt (up to 1%), sweetener 0-1%, lecithin at 0.4% -0.45%; flavorant 0.5-5%.
Regarding the amount of lecithin at about 0.5% to about 1.5%, the term “about 0.5% to about 1.5%” can be broadly interpreted as to fall with “0.4-0.46%", because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 14 solely to between 0.5% and 1.5%. Accordingly, the range recited by claim 14 is interpreted broadly. Thus, prior art range 0.4-0.46% reasonably overlaps the claimed "about 0.5 to about 1.5%”.
Regarding homogenous in claim 1, both Swartout and Cantrell et al. teach the composition made by blend and mix for a uniform mixture, the composition is considered as homogenous in the absence of evidence to the contrary.
Regarding MP about 36ºC to about 45ºC in claim 1, palm oil has MP about 35ºC. the term “about 36ºC to about 45ºC” can be broadly interpreted as to encompassing about 35ºC, because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 1 solely to between 36ºC to 45ºC. Accordingly, the range recited by claim 1 is interpreted broadly. Thus, prior art range 35ºC reasonably being encompassed by the claimed " about 36ºC to about 45ºC”.
Regarding claims 1 and 18, no nicotine or tobacco is required or present in the composition since tobacco material is substituted by cannabidiol.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that one of skill would not have been motivated to modify
the composition of Swartout with the alleged teachings of Cantrell in the manner proposed by the Office at least because the composition of Swartout is already rapidly dissolving, and there would be no reason to configure it as a melt. Further, one of skill would not consider the teachings of Cantrell with respect to the filler and lipid content at least because the composition of Cantrell includes tobacco. Even if one of skill were to consider the teachings of Cantrell to be relevant, which is not conceded, there would be no requisite expectation of success in modifying the composition of Swartout in this manner (relying on the purported teachings of Cantrell with respect to lipid and filler) at least because tobacco is a particulate material having a very direct impact on the physical properties of the composition. Accordingly, one of skill would not expect
a melt product to have the desired properties in the absence of tobacco material. Applicant further submits that the only exemplified rapidly dissolving formulation provided in Swartout comprise greater than 90% carbohydrates (mannitol-sorbitol blend) and, as noted above, includes a very minor amount (0.3% by weight) of a lubricant (purportedly corresponding to the lipid of the present claims). Applicant respectfully submits that one of skill in the art would not have been motivated to modify the composition of Swartout to include a lipid in an amount of from about 35 to about 58% by weight as recited in claim 1 as amended, as this would completely alter the composition taught by Swartout, rendering it unsuitable for its intended use as a rapidly
dissolving tablet. Accordingly, even if one of skill were so motivated, which is certainly not conceded, there can be no reasonable expectation of success in so radically modifying the composition of Swartout.
In response to this argument: This is not persuasive. As clearly stated in the above 103 rejection, one of ordinary skill in the art would have been motivated to include lipid palm oil at 38-58% because include lipid palm oil at 38-58% is suitable ingredient for meltable composition (quick dissolving composition). MPEP 2144.07. Under guidance from Cantrell et al. teaching lipid palm oil at about 10 to about 50% providing composition a melting point in an appropriate range for the desired melting characteristics when the product is placed in the oral cavity of the user, since it is advantage to have such desired melting characteristics, it is obvious to include lipid palm oil at 38-58% and produce instant claimed invention with reasonable expectation of success. Regarding Cantrell composition requires tobacco, Cantrell teaches clearly the melting point of the lipid component may be chosen so that the resulting Smokeless tobacco product composition has a melting point in an appropriate range to provide the desired melting characteristics, therefore, it is obvious for one of ordinary skill in the art include lipid component (palm oil) at 38-58% in the composition of Swartout and produce applicant’s claimed invention with reasonable expectation of success. Regarding in the example of Swartout only very minor amount (0.3% by weight) of a lubricant present, it is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current case, Cantrell et al. teaches lipid palm oil at about 10 to about 50% providing composition a melting point in an appropriate range for the desired melting characteristics when the product is placed in the oral cavity of the user. Therefore, the 103 rejection is still proper.

Applicants argue that  one of skill in the art would have no reason to modify the composition of Cantrell in the manner proposed by the Office. Tobacco is the sole active ingredient in the composition of Cantrell, comprising at least 25%, such as about 25 to about 60% by weight of the composition (see Cantrell at paragraph [0025]). One of skill in the art would recognize that the presence of tobacco provides a desirable tobacco flavor to the product, and optionally, when nicotine is present in the tobacco material, serves as a vehicle to provide the user with nicotine. In view of the large quantity of tobacco material present (i.e., greater than 25%) in the composition of Cantrell, and the acknowledged desirability of the presence thereof, whether as a flavorant, texture component, or nicotine source, one of skill would have no reason to modify such a composition to remove tobacco. In contrast, terpenes and cannabinoids such as
cannabidiol would be recognized by one of skill in the art as providing an entirely different user experience, whether texturally, with respect to flavor, with respect to the pharmacological effects elicited by the terpenes and/or cannabinoid, or a combination thereof. Further, as noted above, particulate tobacco material, particularly in the amounts taught by Cantrell, would provide particular physical characteristics to the composition, for example, acting as a bulking agent and providing the overall matrix of the composition. Accordingly, one of skill in the art would have no expectation of success in removing tobacco and replacing with other components such as a
filler comprising at least one sugar alcohol as recited in claim I as amended. Further, as noted above, the compositions of Cantrell and Swartout are entirely different with respect to the melting versus dissolving properties, provided by virtue of the lipid content of the product versus the highly soluble sugar alcohol composition of Cantrell and Swartout, respectively. Accordingly, as described above, one of skill would have no reason to modify the composition of Cantrell in the manner proposed by the Office, and no expectation of success in doing so given the radically different formulations of the two references.
In response to this argument: this is not persuasive. As discussed in the above 103 rejection and , One of ordinary skill in the art would have been motivated to replace cannabidiol and terpene for tobacco material as active agent because cannabidiol and terpene are suitable active agents for meltable composition (quick dissolving composition) as suggested by Swartout and this is simple substitution of one known active agent for another in meltable composition. As Cantrell teaches clearly the melting point of the lipid component may be chosen so that the resulting Smokeless tobacco product composition has a melting point in an appropriate range to provide the desired melting characteristics, Cantrell et al. teaches a meltable tobacco composition comprising lipid for desired melting characteristics, it is obvious for one of ordinary skill in the art to replace cannabidiol and terpene for tobacco material as active agent in meltable composition and produce instant claimed invention with reasonable expectation of success without requirement of tobacco material.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613